DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive.  Regarding claims 1 and 18, applicant assert that the prior art references (Comeau et al (US2014/0274081 and Christofferson) cited against the claims fail to teach “receiving an indication from a base station specifying multiple user equipment to include in the user-equipment-coordination set” and “determining a first subset of the multiple user equipment to participate in the joint communication with the base station” because the base station of the Comeau et al itself selects the user equipment to participate in joint communication.  However, the claim language is such that it can be read that the base station specifies multiple user equipment to be included in the set. In other words, the indication “specifies” multiple user equipment.   Thus, though it may not have been intended, a reading of the claim such that a base station specifies multiple user equipment to the user equipment and the user equipment determines a subset of the specified user equipment to be included in the coordination set is not unreasonable.   With this understanding, Comeau et al teaches a base station sending a report “specifying” multiple user equipment meets the claims limitation of “receiving an indication from a base station specifying multiple user equipment to include in the user-equipment-coordination set.”    Christofferson et al teaches selecting a subset of UEs among other UEs on the basis of a good network connection. Thus, there was a motivation to select a subset of user equipment of Comeau et al to form the best coordination set instead of the specified user equipment, as taught by Christofferson et al.  
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1,10,11,16-18,20,22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Comeau et al (US 2014/0274081) in view of Christofferson et al (WO 2018/010818 A1), both submitted as prior art by applicant.
Claims 1 and 23.
Comeau et al discloses a method for determining participation in a joint communication by a user equipment configured as a coordinating user equipment for a user-equipment-coordination set in a wireless communications network, the method comprising the coordinating user equipment:
receiving an indication from a base station specifying multiple user equipment to include in the user-equipment-coordination set (the last sentence of paragraph [0015] describes a UE receiving a report from the base station identifying a plurality of user equipment to operate in a joint mode);and
participating in the joint communication, with the first subset of the multiple user equipment, to communicate data with the base station for a target user equipment in the user- equipment-coordination set.
Comeau et al fails to disclose determining a first subset of the multiple user equipment to participate in the joint communication with the base station and transmitting one or more joint-communication-selection messages to the first subset of the multiple user equipment, the transmitting being effective to direct the first subset of the multiple user equipment to participate in the joint communication with the base station.  Christofferson teaches a UE selecting UEs for joint communication with a base station (page 21:3-11 describing selecting a subset of UEs to form the best beamforming group) and querying each member of the selected group (page 21:13-15), which reads on transmitting selection messages to the members of the group.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the coordinating UE of Comeau et al to select a subset of identified user equipment and transmit messages to them that they are selected for the purpose of providing the best joint communication subset as taught by Christofferson. 

Claim 10.
Comeau et al discloses transmitting one or more joint- communication-selection messages to the first subset of the multiple user equipment comprises: transmitting the one or more joint-communication-selection messages to the first subset of the multiple user equipments using a local wireless network. See paragraph [0031] and [0035] describing a WIFI network from local communication among UEs. 

Claim 11.
Comeau et al discloses that the joint communication comprises:
joint reception; joint transmission; or joint reception and joint transmission.    See paragraph [0045] describing downlink as well as uplink joint communication.  

Claim 16. 
Comeau et al discloses creating a schedule for the first subset of the multiple UEs to participate in the joint communication.  See paragraph [0039] schedule the transmissions form the UEs such that the pending data is simultaneously transmitted. 

Claim 17. 
Comeau et al discloses participation of UEs in joint communication based on battery power.  See paragraph [0040]. 

Claims 18 and 22. 
Comeau et al discloses a user equipment (28) comprising:
 a wireless transceiver (32a); 
a local wireless network transceiver (34a);
 a processor (48a) and instructions for a communication manager application that are executable by the processor to configure the user equipment to: 
receive an indication from a base station specifying multiple user equipment to include in the user-equipment-coordination set (the last sentence of paragraph [0015] describes a UE receiving a report from the base station identifying a plurality of user equipment to operate in a joint mode); and
participate in the joint communication, with the first subset of the multiple user equipment, to communicate data with the base station for a target user equipment in the user- equipment-coordination set.
Comeau et al fails to disclose determining a first subset of the multiple user equipment to participate in the joint communication with the base station and transmitting one or more joint-communication-selection messages to the first subset of the multiple user equipment, the transmitting being effective to direct the first subset of the multiple user equipment to participate in the joint communication with the base station.  Christofferson teaches a UE selecting UEs for joint communication with a base station (page 21:3-11 describing selecting a subset of UEs to form the best beamforming group) and querying each member of the selected group (page 21:13-15), which reads on transmitting selection messages to the members of the group.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the coordinating UE of Comeau et al to select a subset of identified user equipment and transmit messages to them that they are selected for the purpose of providing the best joint communication subset as taught by Christofferson et al. 

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claims 1 and 18 above respectively, and further in view of Rao et al (WO2021002859).

 Comeau et al discloses all the claimed subject matter except that that each user equipment in the first subset of the multiple user equipment is in a connected Radio Resource Control mode.  However, Comeau et al describes each UE are in communication with the baser station using radio access technology such as a cellular radio technology.  See Fig.3 and paragraph [0033].  Furthermore Rao et al teaches user equipment in a cellular wireless system may be in one of three radio resource control modes, connected, idle and inactive. See paragraph [0036].   Thus, it would have been obvious to one skilled in the art prior to the filing the present application for the UEs of Comeau et al to be in a connected, idle or inactive radio resource control mode to receive control signal from the base station, as taught by Rao et al. 

Allowable Subject Matter
5.	Claims 2-4,6-9,12-14,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632